DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 11 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the election requirement is based on unity of invention and the inventions fall into multiple categories of invention which do not share a special technical feature which makes a contribution over the prior art as detailed in the 13 May 2022 restriction requirement. Applicant has not entered any arguments with regards to unity of invention and as such the restriction requirement is finalized.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim  objected to because of the following informalities:  the preamble recites "claims" as a part of the dependency but currently only depends from Claim 4. A change to "claim" is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the attaching element" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “at least one attaching element” in Claim 1 line 4 and “the at least one attaching element” in Claim 4 line 3. It is unclear if applicant intends for the recitation in line 6 to be singular “one of the at least one attaching element” or plural. This makes it unclear as to whether only one attaching element is located on the second side of the adapter element established in Claim 4 line 5. For the purposes of examination this is interpreted as identical to “the at least one attaching element”. 
Claim 6 recites the limitation "the mesh" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a mesh” in Claim 5, however Claim 6 currently depends from Claim 4 which does not provide antecedent basis for the term “the mesh”. Applicant may want to correct the dependency in order to correct this issue. It is noted that Claim 5 does not depend from Claim 4 and if Claim 6 were to solely depend from Claim 5 then “the adapter element” would no longer have antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jansen (US 2010/0140952) or Jansen in view of X.
With regards to claims 1-9:
Jansen teaches:
A filter, part 398, which is housed on a nacelle, part 120, of a wind turbine, part 100,   on the drive end side below the low-speed shaft, part 250, of the generator, part 480, such that the air is guidable through the filter into the generator. (See Jansen Fig. 3)
Jansen does not explicitly teach:
The filter is located in a housing separate from the nacelle, part 120.
A specific attaching element for attaching and detaching the housing of the filter to the nacelle, part 120. 
It is inherent that the filter would have some kind of housing and be attachable and detachable from the nacelle in order to facilitate maintenance and protection of the filter material. 
In the alternative for Claims 1 and 2 and further for Claims 3-9 which are in view of Simmons due to the additional structural details required:
Simmons teaches:
(Claims 1 and 2) A reinforced outer perimeter, part 70, which reads on applicant's claimed housing.  A screen, part 68, which reads on applicant's claimed filter. Track supports, parts 62,64,66, which house magnets, parts 132 Fig. 31 Paragraph 114 or 276 Paragraph 149 Fig. 48, which reads on applicant's claimed attaching element for attaching the filter to the intake of a structure, part 4. (See Simmons Paragraph 95 and 96 and fig. 41, 65 and 66) 
(Claims 3 and 9) The at least one attaching element comprises a magnet, part 132. (See Simmons Paragraph 149) 
(Claim 4) An support tracks, parts 62, 64, 66, form a track which supports the screen, part 68, the track reads on applicant’s claimed adapter element. The track has a first side which is attached to the reinforced outer perimeter, part 70, and a second side which is attached to the structure, part 4, by magnets, parts 132. The first and second sides are opposite to each other. The track has an opening extending from one side to the second side which is configured to guide air from the filter into the structure. (See Simmons Paragraphs 114, 128 and Fig. 24A, 29 36, 41, 65 and 66)
(Claim 5) Simmons teaches a mesh, part 68, and a larger metallic mesh, part 240, which are both secured to the structure, part 4, by the track, parts 62, 64, 66, and which have the same structure as that specified by applicant, paragraph 19 of Applicant’s disclosure, as capable of shielding a generator from an electromagnetic field in particular a metal mesh. As such the mesh is considered to be capable of being configured to provide such shielding. (See Simmons Fig. 41 and Paragraph 96 and 132) 
(Claim 6) The mesh, part 240, is arranged at and configured to cover the opening of the track. (See Simmons Fig. 41, 42, and 43) 
(Claim 7) The magnet, part 132, which reads on applicant's claimed sealing element is arranged on the second side of the track and arranged between the track and the structure. (See Simmons Fig. 31, 36) 
(Claim 8) Magnets, part 132, which fasten the track to the structure which reads on applicant's claimed fastening elements. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Jansen to specify the filter housing and attachment structures which must inherently exist. Simmons teaches a filter for a structure’s air intake opening. Utilizing the details of the filter structure of Simmons in the air intake of the structure of Jansen is well within the skill of one of ordinary skill in the art. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776